NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

Claims 1, 3, 5-13, and 15-23, are presented for examination. Applicant filed a reply to final Office action on 11/22/2021 amending claims 1, 3, 5-13, 16, and 19-20; canceling claims 2 and 14; and adding new claims 21-23. In light of Applicant’s amendments, Examiner withdraws the previous § 103 rejection and finds instant claims allowable. Therefore, claims 1, 3, 5-13, and 15-23, are ALLOWED. 

Allowable Subject Matter



Claims 1, 3, 5-13, and 15-23, are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

The claimed invention is directed to a method, a system, and a non-transitory computer readable medium for providing an action-based donation platform.

35 USC § 101: The newly amended claims 1, 3, 5-13, and 15-23, are patent eligible because following limitations integrate an abstract idea into practical solution: “simultaneously displaying, by the electronic device, the first graphical representation corresponding to the user-selected contribution goal with the plurality of graphical representations corresponding to the plurality of activities including the second graphical representation corresponding to the user-specified activity, wherein the plurality of graphical representations corresponding to the plurality of activities are displayed at a first portion of the display and the first graphical representation corresponding to the user-selected contribution goal is displayed at a second portion of the display; receiving, by the electronic device, a user selection of the second graphical representation, wherein the user selection of the second graphical presentation indicates the performance of the user-specified activity; in response to receiving the user selection of the second graphical representation, displaying, by the electronic device, an indication of adding the user-specified contribution amount to the user-selected contribution goal, wherein the indication comprises an animation of an object based on the user-specified contribution amount, and wherein the animation of the object comprises the object moving from the second graphical representation at the first portion of the display into the first graphical representation at the second portion of the display; and automatically modifying, by the electronic device, the first graphical representation, wherein modifying the first graphical representation reflects the adding of the user-specified contribution amount to the user-selected contribution goal.” Therefore, independent claims 1, 19, and 20, are patent eligible under § 101. Dependent claims 3, 5-13, and 21-23, are patent eligible under § 101 based on their dependency. 

35 USC § 102 and § 103: The prior art of record, Sasaki (US 2019/0347733 A1) in view of Lee (US 2007/0198561 A1) teaches generally a method, a system, and a non-transitory computer readable medium for providing an action-based donation platform. The prior art, however, fails to teach: “simultaneously displaying, by the electronic device, the first graphical representation corresponding to the user-selected contribution goal with the plurality of graphical representations corresponding to the plurality of activities including the second graphical representation corresponding to the user-specified activity, wherein the plurality of graphical representations corresponding to the plurality of activities are displayed at a first portion of the display and the first graphical representation corresponding to the user-selected contribution goal is displayed at a second portion of the display; receiving, by the electronic device, a user selection of the second graphical representation, wherein the user selection of the second graphical presentation indicates the performance of the user-specified activity; in response to receiving the user selection of the second graphical representation, displaying, by the electronic device, an indication of adding the user-specified contribution amount to the user-selected contribution goal, wherein the indication comprises an animation of an object based on the user-specified contribution amount, and wherein the animation of the object comprises the object moving from the second graphical representation at the first portion of the display into the first graphical representation at the second portion of the display; and automatically modifying, by the electronic device, the first graphical representation, wherein modifying the first graphical representation reflects the adding of the user-specified contribution amount to the user-selected contribution goal.” Therefore, independent claims 1, 19, and 20, are novel 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Victor (US 2013/0263055 A1) discloses: “[0316] . . .  in FIG. 6R, a representation of the second user interface object (e.g., D25') is shown moving from the first user interface object (e.g., D31' in FIG. 6R) towards the initial position of the second user interface object (e.g., D25 in FIG. 6R).”

Chung Young (KR 2013/0082987 A) discloses: “A donation method through online game play and a system thereof are provided to integrate the online game play of a user and a donation activity using a donation point obtained in a game, thereby promoting active participation of users.” 

J. Defazio, T. Faas and R. Finch, "Building multi-user virtual worlds," Proceedings of CGAMES'2013 USA, 2013, pp. 132-137, doi: 10.1109/CGames.2013.6632619.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619